El Juez Presidente, Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en esta ciudad de San Juan, a 31 de diciembre de 1910, ante el Notario Don José Benedicto, Pascásia González compró a Jaime Fort una finca urbana, que se describe así:
“Urbana: Solar con casa en el barrio de Santurce de esta ciudad, siendo la casa terrera, de maderas, techada de zinc, de cuatro metros de frente por siete de fondo; y el solar se com-pone de siete metros de frente por el Este, .colindando con un callejón; ocho metros por el Oeste, con Valentina Salazar; catorce metros por el Norte, en lindes con Martín Candelario, y trece metros por el Sur, colindando con él vendedor.”
El mencionado solar es parte segregada de otro, que tam-bién se describe en la forma siguiente:
“Urbana: Solar sito, en el barrio de Santurce de esta ciu-dad, que mide catorce metros, por el Norte, en colindancias con Martín Candelario; diez, metros por el Sur, colindando con la sucesión de Juan Asencio; veinte y ocho metros 75 centíme-tros por el Este, en colindancias con Fernando Schluter,. se-parado por un callejón y veintisiete metros 35 centímetros por el Oeste, colindando con Gustavo Fort, en cuyo solar existe una casa terrera de madera, techada de zinc, de cuatro metros de frente por siete de fondo.”
*240Presentada dicha escritura al Registrador de la Pro-piedad- de San Juan, Sección primera, para sn inscripción, fné denegada por medio de la siguiente nota:
“Denegada la. inscripción del precedente documento porque no se expresa la medida superficial de la finca, cuyo defecto, si bien es subsanable, impide no obstante la inscripción, porque debiendo esta cabida segregarse de la finca principal, no se puede en primer lugar apreciar si bay o no bastante superficie en aquélla para formar esta nueva finca, y en segundo lugar produciría una perturbación en la determinación de la finca principal, si se hiciesen de ella segregaciones, que no estuviesen expresamente calculadas y determinadas; y se ba extendido anotación preventiva por el término legal al folio 66, del tomo 17 de Santurce, Norte, finca 734, anotación letra A. San Juan, P. R., 18 enero, 1911. El Registrador, José S. Belaval.”
Esa nota ha motivado el presente recurso gubernativo, sometido ,a nuestra consideración;, y para su resolución trai-gamos a examen.los preceptos legales atinentes al caso.
Toda inscripción que se haga en el registro debe expresar la naturaleza, situación y linderos de los inmuebles * * * y su medida superficial * * * nombre y número, si cons-taren del título. {Art. 9o. núm. lo. de la ley.)

La medida superficial se expresará'en la forma que cons-tare del título y con las denominaciones que en él se empleen; pero si del título no resultase dicha medida, se expresará en la inscripción esta circunstancia. {Art. 63, regla 4a. del Regla-mento.)

Ante preceptos legales tan terminantes, es claro que la falta de expresión de la medida superficial de una finca, cuan-do no consta del título, no da motivo para denegar la inscrip-ción, y que ésta dehe verificarse, haciendo constar dicha falta.
Las resoluciones de la Dirección General de los Registros de España-de 17 de mayo de 1880 y 3 de febrero de 1886 vienen en apoyo de la doctrina expuesta.'
En el caso presente sin gran dificultad puede apreciarse que la finca principal tiene bastante cabida, para que de ella *241pueda segregarse la que lia sido objeto de la inscripción denegada.
Comprendemos la conveniencia de que en todas las inscrip-ciones aparezca la medida superficial, para que de ese modo queden bien identificados los inmuebles y se eviten fraudes' qjue facilita la omisión de tal circunstancia; pero como la. ley sólo exige que conste en la inscripción la cabida de la finca, ■ cuando ese dato resulte del título presentado, nosotros no po-' demos ir contra la incontestable claridad de la ley, a la cual. debemos dar estricta aplicación, reservando al poder legisla-, tivo la revocación o modificación de la misma.
Por las razones expuestas opinamos que procede la revoca-. ción de la nota recurrida de 18 de enero próximo pasado.

Revocada.

Jueces concurrentes: Sres. Asociados, Wolf, del Toro y, Aldrey.
El Juez Asociado, Sr. MacLeary, no intervino en la resolu-ción de este caso.